Citation Nr: 0703332	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  02- 20 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Whether new and material evidence has been presented to 
reopen a claim for service connection for a low back 
disorder.

2. Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:  Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel


INTRODUCTION

The veteran had active service from April 1961 to February 
1963. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.  

In June 2003, the veteran had a hearing before a Veterans Law 
Judge.  A transcript of the hearing is associated with the 
claims file.  In November 2006, the Board informed the 
veteran that the Veterans Law Judge who conducted the June 
2003 hearing was no longer employed by the Board and asked if 
the veteran wanted another hearing.  The veteran responded 
that he did not want another hearing.

This claim was previously before the Board in December 2003.  
In August 2004, the United States Court of Appeals for 
Veterans Claims (Court) vacated the December 2003 Board 
decision and remanded the claim.  In March 2005, the Board 
remanded this claim to the RO.  In July 2006, the RO issued a 
supplemental statement of the case which included a review of 
the complete claims file.  The required development has been 
completed.   See Stegall v. West, 11 Vet. App. 268 (1998).  

Subsequent to the issuance of the most recent supplemental 
statement of the case in July 2006, the veteran submitted a 
statement, a copy of his claim, a certified list of documents 
submitted to the United States Court of Appeals for Veterans 
Claims (Court), and a copy of the August 2004 Court decision 
without a waiver of RO review.  Pursuant to 38 C.F.R. 
§ 20.1304(c), any evidence which is accepted first at the 
Board must be initially reviewed by the agency of original 
jurisdiction unless this procedural right is waived by the 
veteran or his representative.  However, no remand is 
required in this claim as the evidence submitted was 
previously of record and does not require additional review 
by the RO.  


FINDINGS OF FACT

1.  In a September 1986 rating decision, the RO denied 
service connection for a low back disorder.  The RO notified 
the veteran of this decision and of his procedural and 
appellate rights in a September 1986 letter.  The veteran 
filed a timely notice of disagreement; however, he did not 
file a substantive appeal.  

2.  Evidence presented since the September 1986 rating 
decision raises a reasonable possibility of substantiating 
the claim of service connection for a low back disorder. 

3.  The competent medical evidence of record does not show 
that a current low back disorder is related to service.

4.  There is no persuasive medical evidence showing a current 
diagnosis of sinusitis.


CONCLUSIONS OF LAW

1.  The September 1986 rating decision that denied service 
connection for a low back disorder is final.  38 U.S.C.A. 
§ 7105(d)(3) (West 2002).  

2.  Evidence received since the September 1986 rating 
decision is new and material and the claim is reopened.  38 
U.S.C.A. §§ 5104, 5108, 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 3.156(a), 20.1103 (2006).

3.  A low back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).

2.  Sinusitis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice of the Veterans Claims 
and Assistance Act (VCAA), consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  This notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

In the instant case, the veteran received notification after 
the initial unfavorable agency decision in April 2002.  The 
RO provided the veteran notice letters in May 2003, March 
2005, and May 2006 which informed him of the information and 
evidence not of record necessary to substantiate his claims, 
that he could provide evidence or location of such, and 
requested that he provide any evidence in his possession.  
The notice letters specifically notified the veteran that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency.  He was advised that it was his 
responsibility to either send records pertinent to his claim, 
or to provide a properly executed release so that VA could 
request the records for him.  The veteran was also asked to 
advise VA if there were any other information or evidence he 
considered relevant to this claim so that VA could help by 
getting that evidence.  It is the Board's conclusion that the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  The duty to notify the veteran was satisfied 
under the circumstances of this case.  38 U.S.C.A. § 5103.  

Any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Although the notice provided 
to the veteran was not given prior to the first adjudication 
of the claim, the content of the notice fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), and, after the notice was provided, the case was 
readjudicated and the additional SSOCs that were provided to 
the veteran.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim and notice of the type of evidence 
necessary to establish a disability rating or effective date 
in March 2005 and May 2006 letters.  Regardless, the Board 
has concluded that the preponderance of the evidence is 
against the claims for service connection, so any questions 
as to the appropriate disability rating or effective date to 
be assigned have been rendered moot.
Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 
(2006), the Court held that VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.  The 
VCAA requires, in the context of a claim to reopen, the 
Secretary to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  In the 
present case, in a May 2006 letter the veteran was notified 
as to the evidence and information required to reopen the 
claim and establish service connection.  Regardless, any 
error in this regard is harmless as the Board herein finds 
that new and material evidence has been presented to reopen 
the claim for service connection for a low back disorder.

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).

In the present case, there are VA and private treatment 
records of file.  Additionally, the veteran has had several 
VA examinations.  In light of the foregoing, the Board is 
satisfied that all relevant facts have been adequately 
developed to the extent possible; no further assistance to 
the veteran in developing the facts pertinent to the issues 
on appeal is required to comply with the duty to assist.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  


New and material evidence to reopen a claim for 
service connection for a low back disorder

The veteran seeks to reopen his service connection claim for 
a low back disorder.  In support of his claim, he testified 
at a June 2003 hearing that he injured his back during 
service while diving into a pool in August 1961.  He stated 
that he reported his injury.  After that, he noticed mild 
pain which increased when walking.  After service, he had 
back pain but was unable to receive treatment.  He testified 
that the back pain has been present since service and is in 
the spot as he was injured.  He stated that he did not 
complain about his back at discharge as he thought it may 
affect his discharge.  He also reported being in an 
automobile accident in 1986 after which doctors told him that 
his back pain was related to an old injury.

This veteran's claim for service connection was previously 
denied in a September 1986 rating determination.  The RO 
denied service connection as there as no evidence of record 
showing low back pain and the veteran's separation 
examination was normal.  The RO notified the veteran of this 
decision in September 1986, and the veteran filed a timely 
notice of disagreement.  A statement of the case was issued 
in December 1986.  In January 1987, the veteran requested 
additional time to gather evidence.  There was no further 
communication from the veteran.  Consequently, that decision 
is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

However, when a claim is the subject of a prior final denial, 
it may nevertheless be reopened if new and material evidence 
is presented or secured.  38 U.S.C.A. § 5108.  
Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) 
(2006).  If new and material evidence is presented or secured 
with respect to a claim which has been disallowed, VA shall 
reopen the claim and review it on a de novo basis.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).  Effective from August 29, 
2001, the regulations defining "new and material evidence" 
were revised and clarify the types of assistance the VA will 
provide to a claimant attempting to reopen a previously 
denied claim.  38 C.F.R. §§ 3.156(a) and 3.159(b).  These 
specific provisions are applicable only to claims filed on or 
after August 29, 2001.  As the veteran filed his claim 
seeking to reopen in March 2002, the Board applied the 
revised provisions.

Under the revised regulations, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claims.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claims sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claims.  38 C.F.R. § 3.156(a) (2006).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).  

Evidence before the RO prior to the September 1986 rating 
decision consisted of  service medical records showing a low 
back injury in August 1961.  There was no spasm, no decreased 
range of motion, no point for spinal tenderness to palpation 
with deep tendon reflexes, and straight leg raising was 
negative.  A diagnosis was not rendered, and examination of 
the spine upon separation from service in January 1963 was 
normal.  There was no post-service medical evidence showing 
the presence of a low back disorder.

Evidence submitted since the September 1986 rating decision 
includes a 1986 health insurance claims form showing acute 
lumbosacral strain, in which the veteran reported never 
experiencing the same or similar symptoms, as well as 2002 to 
2005 VA treatment records showing chronic lumbar strain, 
degenerative disc disease, facet arthropathy, lumbosacral 
spine-moderate, and bilateral lumbar facet pain.  

Additionally, the veteran had a VA examination in April 2003.  
The examiner reviewed the service medical records showing 
that the veteran hurt his back in 1961.  The veteran 
described a hyperextension type mechanism which "took his 
breath away" and reported getting out of the pool on his 
own.  Service medical records showed no spasm, decreased 
range of motion, point for spinal tenderness to palpation 
with deep tendon reflexes, and straight leg raising was 
negative. The VA examiner noted that the veteran had no 
additional evaluation or treatment during service and no note 
of back problems on his separation examination in January 
1963.  Additionally, the VA examiner found no record of any 
additional evaluation, treatment, or complaint for back pain 
for approximately twenty two years until a claim was 
submitted in July 1986 following acute lumbosacral strain 
treated in April 1986.  The veteran reported that he was seen 
on and off after separation, but there is no record of any 
evaluations in the case file.  The examiner noted that on the 
health insurance claims form submitted for a 1986 acute 
lumbosacral strain, the veteran responded "no" to the 
question of whether he ever had the same or similar symptoms.  
The VA examiner also noted that the veteran had a bullet 
removed from the left lumbar area in 1976 and a motor vehicle 
accident in 1974 requiring hospitalization or surgery on his 
right shoulder.  After examination, the diagnosis was 
degenerative disc disease lumbosacral spine with facet 
arthropathy, without objective evidence of lower extremity 
radiculopathy, and chronic lumbosacral strain with spasm.  
The VA examiner stated that based on the history, physical 
examination, special studies, and an extensive review of the 
claims file, especially service medical records, there was no 
documentary, historical, or objective physical, radiographic 
or special study evidence to support a causal relationship 
between the injury the veteran sustained in service and his 
current lower back condition.  The VA examiner reported that 
the more likely etiologies for the veteran's current 
condition included his long term occupation as a machinist, 
admitted post-service injuries (especially in April 1986), 
chronic deconditioning, and chronic obesity.   

Also submitted after the September 1986 rating decision was 
an August 2005 letter from the veteran's private physician 
reporting that he initially evaluated the veteran in August 
2003 for injuries sustained in 2000.  The physician indicated 
that the veteran was at a light/medium PDL below the waist 
and a sedentary/light PDL above the waist.  It was noted that 
this physical ability was only for short durations of time 
and so functionally the veteran was not able to sustain this 
level of physical ability.  

Finally, the veteran was afforded a VA examination in 
December 2005.  The VA examiner reviewed the medical records 
and noted that service medical records showed a twisting and 
direct blow type of injury to the veteran's lower back with 
immediate pain.  The VA examiner also noted the findings of 
no spasm, no significant decrease in lower back range of 
motion, no point tenderness in the lower back, and no 
tenderness over the posterior elements of the spine.  The 
veteran's reflexes were intact and there as no pain with 
straight leg raising.  The VA examiner noted that there was 
no further medical attention in service.  The examiner 
reported that the veteran's January 1963 separation medical 
examination was normal.  Following discharge, the examiner 
found no indication of treatment for a back condition.  After 
discharge, the VA examiner noted three significant injuries 
to the veteran's lower back.  The first was in a motor 
vehicle accident in 1974, where there were no reports of low 
back pain; the next was in 1976 when a bullet was removed 
from the lumbar area; and the third was in 1986 when the 
veteran was involved in a motor vehicle accident.

The VA examiner noted that he had diagnosed the veteran with 
chronic lumbar strain, degenerative disc disease, and facet 
arthropathy.  Upon examination, the VA examiner diagnosed the 
veteran with intervertebral disc disease with facet 
arthropathy consistent with a diagnosis of lumbar 
spondylosis.  The examiner stated that the veteran's single 
episode of low back trauma in service did not result in any 
of his current functional impairments, physical complaints, 
or objective diagnostic studies.  The VA examiner stated that 
the single episode of back pain in service could have 
resulted in significant injury to the veteran's back, but 
this would have been demonstrated with ongoing care and 
continued complaints from his discharge in 1963 and his 
filing for benefits in 1986.  The VA examiner concluded that 
the veteran's low back injury sustained in the military did 
not result in his current lumbar spine disability.  

In the present claim, the 1986 health care claim, the two VA 
examinations, the veteran's testimony, VA treatment records, 
and the August 2002 letter from the veteran's private 
physician are new, as they were not previously submitted.  
Additionally, this evidence relates to unestablished facts 
necessary to substantiate the claim - namely, that the 
veteran has a current low back condition and its possible 
relationship to service.  Thus, the Board finds that this 
evidence raises a reasonable possibility of substantiating 
the claim and to the claim is reopened.


Service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2006).  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  
38 C.F.R. § 3.303(d) (2006).  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned. 

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 
(1999).

Service connection for arthritis may also be established 
based upon a legal presumption by showing that it manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. §§ 1112, 
1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 
(2006).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also 38 C.F.R. § 3.102 (2006).  When 
a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  



Low back disorder

The veteran seeks service connection for a low back disorder.  
As previously noted, the veteran testified at a June 2003 
hearing that he injured his back while diving into a pool in 
August 1961 in service.  After that, he noticed mild pain 
increasing while walking.  After service, he had back pain 
but was unable to receive treatment.  He testified that the 
back pain has been present since service and is in the spot 
as he was injured.  He stated that he did not complain about 
his back at discharge as he thought it may affect his 
discharge.  He also reported being in an automobile accident 
in 1986 after which doctors told him that his back pain was 
related to an old injury.

Service medical records show that in August 1961 the veteran 
hurt his low back after swimming.  There was no spasm, no 
decrease of range of motion, and no point for spinal 
tenderness to palpation with deep tendon reflexes; straight 
leg raising was negative.  

A 1986 health insurance claims form shows acute lumbosacral 
strain.  On this form, the veteran reported never 
experiencing similar symptoms. 

VA treatment record dated from 2002 to 2005 show chronic 
lumbar strain, degenerative disc disease, facet arthropathy, 
lumbosacral spine-moderate, and bilateral lumbar facet pain.  

In an April 2003 VA examination, the examiner reviewed the 
service medical records showing that the veteran hurt his 
back on a dive into a pool in 1961.  The veteran described a 
hyperextension type mechanism which "took his breath away" 
and reported getting out of the pool on his own.  Service 
medical records showed no spasm, decreased range of motion, 
point for spinal tenderness to palpation with deep tendon 
reflexes, and straight leg raising was negative. The VA 
examiner noted that the veteran had no additional evaluation 
or treatment during service and no note of back problems on 
his separation examination in January 1963.  Additionally, 
the VA examiner found no record of any additional evaluation, 
treatment, or complaint for back pain for approximately 
twenty two years until a claim was submitted in July 1986 
following acute lumbosacral strain treated in April 1986.  
The veteran reported that he was seen on and off after 
separation, but there is no record of any evaluations in the 
case file.  The examiner noted that on the health insurance 
claims form submitted for a 1986 acute lumbosacral strain, 
the veteran responded "no" to the question of whether he 
ever had the same or similar symptoms.  The VA examiner also 
noted that the veteran had a bullet removed from the left 
lumbar area in 1976 and a motor vehicle accident in 1974 
requiring hospitalization or surgery on his right shoulder.  
After examination, the diagnosis was degenerative disc 
disease lumbosacral spine with facet arthropathy, without 
objective evidence of lower extremity radiculopathy, and 
chronic lumbosacral strain with spasm.  The VA examiner 
opined that based on the history, physical examination, 
special studies, and an extensive review of the claims file, 
especially service medical records, there was no documentary, 
historical, or objective physical, radiographic or special 
study evidence to support a causal relationship between the 
injury the veteran sustained in service and the veteran's 
current lower back condition.  The VA examiner reported that 
the more likely etiologies for the veteran's current 
condition included his long term occupation as a machinist, 
admitted post-service injuries (especially in April 1986), 
chronic deconditioning, and chronic obesity.   

An August 2005 letter from the veteran's private physician 
reporting that he initially evaluated the veteran in August 
2003 for injuries sustained in 2000 is also of record.  The 
physician indicated that the veteran was at a light/medium 
PDL below the waist and a sedentary/light PDL above the 
waist.  It was noted that this physical ability was only for 
short durations of time and so functionally the veteran was 
not able to sustain this level of physical ability.  

In a December 2005 VA examination, the VA examiner reviewed 
the medical records and noted that service medical records 
showed a twisting and direct blow type of injury to the 
veteran's lower back with immediate pain.  The VA examiner 
also noted the findings of no spasm, no significant decrease 
in lower back range of motion, no point tenderness in the 
lower back, and no tenderness over the posterior elements of 
the spine.  The veteran's reflexes were intact and there as 
no pain with straight leg raising.  The VA examiner noted 
that there was no further medical attention in-service.  The 
examiner reported that the veteran's January 1963 separation 
medical examination was normal.  Following discharge, the 
examiner found no indication of treatment for a back 
condition.  After discharge, the VA examiner noted three 
significant injuries to the veteran's lower back.  The first 
was in a motor vehicle accident in 1974, where there were no 
reports of low back pain; the next was in 1976 when a bullet 
was removed from the lumbar area; and third was in 1986 when 
the veteran was involved in a motor vehicle accident.

The VA examiner noted that he diagnosed the veteran with 
chronic lumbar strain, degenerative disc disease, and facet 
arthropathy.  Upon examination, the VA examiner diagnosed the 
veteran with intervertebral disc disease with facet 
arthropathy consistent with a diagnosis of lumbar 
spondylosis. The examiner opined that the veteran's single 
episode of low back trauma in-service did not result in any 
of his current functional impairments, physical complaints, 
or objective diagnostic studies.  The VA examiner stated that 
the single episode of back pain in-service could have 
resulted in significant injury to the veteran's back, but 
this would have been demonstrated with ongoing care and 
continued complaints from his discharge in 1963 and his 
filing for benefits in 1986.  The VA examiner concluded that 
the veteran's low back injury sustained in the military did 
not result in his current lumbar spine disability.  

Initially, the Board notes that there is evidence of a back 
injury in-service in August 1961 due to a diving injury noted 
in service medical records.  Additionally, there is a current 
diagnosis of a low back disorder, including intervertebral 
disc disease with facet arthropathy.  Therefore, the issue is 
whether the current diagnosis is related to the in-service 
injury.

A review of the evidence shows that service connection for a 
low back disorder is not warranted.  In the present claim, 
there is medical evidence, specifically the April 2003 and 
December 2005 VA examinations, reporting that the veteran's 
current low back disorder is not related to the in-service 
injury.  The examiner opined that the veteran's single 
episode of low back trauma in-service did not result in any 
of his current functional impairments, physical complaints, 
or objective diagnostic studies.  Additionally, the examiner 
opined that the more likely etiologies for the veteran's 
current condition included his long term occupation as a 
machinist, admitted post-service injuries (especially in 
April 1986), chronic deconditioning, and chronic obesity.  
The examiner's opinion was based upon review of the claims 
folder and supported by detailed rationale.  As the only 
medical of record concludes that the veteran's low back 
injury sustained in the military did not result in the 
current low back disorder, service connection is not 
warranted. 

Additionally, the Board finds probative that the first 
indication of any back pain was in 1986, twenty-three years 
after separation.  With respect to negative evidence, the 
Court has held that the fact that there was no record of any 
complaint, let alone treatment, involving the veteran's 
condition for many years could be decisive.  See Maxon v. 
West, 12 Vet. App. 453, 459 (1999); Maxon v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) [noting that it was proper to 
consider the veteran's entire medical history, including the 
lengthy period of absence of complaint with respect to the 
condition he now raised]; see also Shaw v. Principi, 3 Vet. 
App. 365 (1992) [a veteran's delay in asserting a claim can 
constitute negative evidence that weighs against the claim].  
Considering the length of time between the veteran's 
separation and the first evidence of back pain of record, 
service connection is not warranted.   

The Board notes the veteran's argument that the low back 
disorder began in-service due to an injury.  This 
determination, however, is not a matter for an individual 
without medical expertise.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Thus, while the Board has considered the 
veteran's lay assertions, they do not outweigh the competent 
medical evidence of record which does not show that the 
current low back disorder is due to the in-service diving 
injury.  A competent medical expert makes this opinion and 
the Board is not free to substitute its own judgment for that 
of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  To the extent that the veteran has reported that 
he has been told by medical professionals that his low back 
disorder is related to service, "hearsay medical evidence" is 
not competent evidence.  See Robinette v. Brown, 8 Vet. App. 
69 (1995).

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the 
veteran's service connection claim for a low back disorder.  
In making this decision, the Board has considered the 
benefit-of-the-doubt doctrine, but it does not apply here 
because the evidence is not in approximate balance.  See 
Gilbert, 1 Vet. App. at 57-58; 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).

Sinusitis

The veteran seeks service connection for sinusitis.  In 
support of his claim, he testified at a June 2003 hearing 
that he had nosebleeds and a lot of mucus buildup in service, 
which was treated with penicillin.  According to the veteran, 
the penicillin gave him temporary relief but the sinus 
attacks returned.  After service, he reported sinus attacks 
and nosebleeds up to twice a week continuously.  He testified 
that he uses over the counter medications and nose drops.  
Currently, he stated that he has mucus in his throat and no 
nosebleeds. 

Service medical records are negative as to any complaint or 
treatment for sinusitis.  The January 1963 separation 
examination shows sinusitis attacks occasionally with no 
professional advise sought and epistaxis (or nosebleeds) on 
two occasions. However, clinical evaluation of the sinuses 
was normal.
 
A June 2001 request for a CT scan of the sinuses shows a 
diagnosis of chronic sinusitis.  However, the accompanying 
June 2001 CT scan shows clear paranasal sinuses, no evidence 
of periosteal thickening, and mild asymmetrical thickening of 
the left nasal turbinate, suggesting underlying rhinitis.  

At an April 2003 VA examination, the examiner reviewed the 
claims file.  The veteran reported chronic nasal congestion 
for most of his life.  The examiner noted a statement in the 
claims file that the veteran reported allergies as a child; 
however, at the examination the veteran denied any allergies 
as a child.  The veteran indicated a diagnosis of chronic 
sinusitis in 2001; however, the examiner noted after 
reviewing the June 2001 CT sinus scan that the sinuses were 
clear with no periosteal thickening, minimal enlarged 
turbinates in the nose, and no diagnosis of sinusitis.  The 
examiner concluded that the chronic sinusitis diagnosis in 
2001 was not supported by the findings on the CT scan.  Upon 
examination, the nose was in the midline with no deformity, 
nostrils were patent, there was no obstruction, and there was 
only minimal thickening or hypertrophy of the left inferior 
turbinates without obstruction.  The VA examiner stated that 
there was no evidence of chronic sinusitis detected on this 
examination. 

At a November 2005 VA examination, the veteran reported 
chronic drainage of his nose (post nasal drip) which was 
continuous and particularly congested in the mornings.  The 
veteran stated that it dated back to the 1960s.  He reported 
a diagnosis of sinusitis.  The VA examiner stated that the 
claims file indicated that the veteran was seen twice in 1962 
with a nosebleed and no mention of sinusitis.  The examiner 
noted that a private physician diagnosed the veteran with 
sinusitis and supposedly ordered a CT scan, but no report was 
found.  The VA examiner reported that the private physician 
wrote a diagnosis of chronic sinusitis with available x-ray 
findings of clear sinuses.  

Upon examination, there was no nose deformity, both nostrils 
were patent without obstruction, and there was mild inflamed 
nasal mucosa noted.  There was no exudate noted at present, 
throat was negative, and there was no exudate or postnasal 
drip detected.  After x-rays were reviewed, the VA examiner 
stated that there were no x-ray findings of a sinus problem.  

In the present claim, service connection for sinusitis is not 
warranted as there is no evidence of current sinusitis.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997).  The April 2003 and 
November 2005 VA examiners, after conducting examinations, 
reviewing the claims file, and reviewing x-rays, specifically 
stated that there was no diagnosis of sinusitis or findings 
of a sinus problem.  Additionally, there is a private 2001 CT 
scan showing clear paranasal sinuses, no evidence of 
periosteal thickening, and mild asymmetrical thickening of 
the left nasal turbinate.  As there is no evidence of 
sinusitis, service connection cannot be granted.  Service 
connection cannot be granted if there is no present 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304 
(2006).  The Court has held that a condition or injury 
occurred in service alone is not enough; there must be a 
current disability resulting from that condition or injury.  
See Rabideau, 2 Vet. App. at  144; Chelte, 10 Vet. App. at 
271.  In the absence of proof of a present disability, there 
can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Though the veteran complains of sinusitis, 
both the VA examiners and the private 2001 CT scan do not 
show any current sinus condition.  Therefore, service 
connection for sinusitis is not warranted.

The Board notes a June 2001 health care claim record showing 
a diagnosis of chronic sinusitis.  However, the Board finds 
the opinions of the VA examiners and the 2001 CT scan showing 
clear sinuses to be more probative on the point of whether 
the veteran has a current diagnosis of sinusitis.  In this 
regard, the Board notes that the June 2001 health care claim 
does not contain clinical findings or any facts to support 
the findings of a diagnosis of chronic sinusitis.  In 
contrast, the VA examiners provided rationale for the 
findings, including reviewing their examinations and x-rays 
findings.  Additionally, the 2001 private CT scan also 
indicated clear paranasal sinuses.  As the June 2001 
diagnosis does not contain any evidence to support its 
conclusions, the Board does not find this to be probative 
evidence of a current diagnosis of sinusitis.

The Board notes the veteran's argument that he currently has 
sinusitis which began in-service.  This determination, 
however, is not a matter for an individual without medical 
expertise.  See Espiritu, 2 Vet. App. at 492.  Thus, while 
the Board has considered the veteran's lay assertions, they 
do not outweigh the competent medical evidence of record, 
which does not show that the veteran has a current diagnosis 
of sinusitis.  A competent medical expert makes this opinion 
and the Board is not free to substitute its own judgment for 
that of such an expert.  See Colvin, 1 Vet. App. at  175.

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the 
veteran's service connection claim for sinusitis.  In making 
this decision, the Board has considered the benefit-of-the- 
doubt doctrine, but it does not apply here because the 
evidence is not in approximate balance.  See 


Gilbert, 1 Vet. App. at 57-58; 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. 
§ 3.102 (2006).


ORDER

New and material evidence has been presented to reopen a 
claim for service connection for a low back disorder and, to 
this extent, the appeal is granted.

Service connection for a low back disorder is denied.
 
Service connection for sinusitis is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


